Citation Nr: 1741179	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1966 to August 1968.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In December 2016, the appellant testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in May 2010; the death certificate lists the immediate cause of death as stroke due to, or as a consequence of, acute subdural hematoma due to, or as a consequence of anticoagulation therapy.

2.  An unappealed September 2010 rating decision denied service connection for the Veteran's cause of death on the basis that the Veteran's service-connected disabilities, diabetes and posttraumatic stress disorder (PTSD), did not cause or contribute to the Veteran's death and that there was no indication that the causes of death listed in the death certificate were related to service.

3.  The evidence received since the September 2010 rating decision relates to an alternative theory of entitlement - that negligent or careless VA treatment gave rise to the need for anticoagulation therapy and ultimately caused or contributed substantially or materially to the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision denying entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the September 2010 rating decision denying entitlement to service connection for cause of death is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a claimant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

The appellant seeks to reopen service connection for the cause of the Veteran's death.  The original claim for service connection, filed in July 2010, was denied in September 2010 on the basis that the cause of death was not related to active service and because service-connected PTSD and diabetes did not cause or contribute to the Veteran's death.  The appellant did not appeal or submit any new and material evidence within the applicable one-year period and the decision became final.

The evidence of record received since the September 2010 rating decision is new and material.  The new evidence includes testimony at the December 2016 hearing in which the appellant asserted that the need for the Veteran to undergo heart surgery and the resulting anticoagulation therapy which led to his death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  This evidence is also material because it addresses an alternative theory of entitlement to service connection, which, as discussed below, has triggered VA's duty to assist by obtaining a VA medical opinion.  As such, the evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.

REMAND

At the December 2016 hearing, the appellant essentially argued that careless or negligent VA treatment set off a chain of events which ultimately resulted in the Veteran's death.  Specifically, she alleged that negligent VA treatment caused the Veteran to development rheumatic heart disease which resulted in the need for heart surgery in 1998, which resulted in the need for anticoagulation therapy, which, as noted in the death certificate, gave rise to acute subdural hematoma, then stroke, then death.  The representative claimed that the alleged negligent VA treatment could have caused the Veteran to develop an infection such as Methicillin-resistant Staphylococcus aureus (MRSA), which he claimed is one of only two possible causes of rheumatic heart disease.  The appellant additionally asserted that prior to 1998, the Veteran had only received medical treatment through a VA outpatient clinic in Anderson, South Carolina.  The Board's review of the claims file does not show VA treatment records dated prior to 1998.

In light of the above, any outstanding records dated from 1998 and before and associated with the William Jennings Bryan Dorn VA Medical Center, to specifically include the Anderson, South Carolina Community-Based Outpatient Clinic, should be obtained.  Thereafter, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated prior to December 31, 1998 from the William Jennings Bryan Dorn VA Medical Center, to specifically include the Anderson, South Carolina Community-Based Outpatient Clinic. If necessary, obtain archived records.

2.  Thereafter, request an opinion from an appropriate VA physician as to the etiology of the Veteran's death.

The claims file must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or greater) that VA treatment predating the August 1998 heart surgery caused rheumatic heart disease (which gave rise to the need for heart surgery and the resulting need for anticoagulation therapy) and whether this treatment was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  In making this determination, the physician should consider the appellant's allegation that VA treatment resulted in an infection, to include MRSA, which caused rheumatic heart disease.

If the above is answered in the affirmative, the physician should also indicate whether such VA treatment either caused or contributed substantially or materially to the Veteran's death.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


